Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The examiner acknowledges receipt of Applicant’s Remarks and Claim amendments, filed on 4 November 2021.
Claim Status
Claims 1, 3, 5, 7, 10, 12, 15, 51, 54, 103,109 and 128-150 are pending.  Claim 127 is newly added.  Claims 2, 4, 6, 8-9, 11, 13-14, 16-50, 52-53, 55-102, 104-108, 110-127 are cancelled.  Claims 128-150 are newly added.  Claims 1, 3, 5, 7, 10, 12, 15, 51, 54, 103,109 and 128-150are under current examination.
Priority
This application claims benefit as a 371 of PCT/US2017/014441 (filed 01/20/2017) which claims benefit of 62/338,444 (filed 05/18/2016) and claims benefit of 62/286,295 (filed 01/22/2016) and claims benefit of 62/286,299 (filed 01/22/2016) and claims benefit of 62/286,308 (filed 01/22/2016).  The instant application has been granted the benefit date, 22 January 2016, from the application 62/286,308.  
RESPONSE TO ARGUMENTS
Hoge - 35 USC § 103
The applicant has amended the instant claims as follows:

    PNG
    media_image1.png
    208
    1091
    media_image1.png
    Greyscale


Hoge & Kim - 35 USC § 103
Based upon the cancellation of claim 12, the examiner withdraws the rejection of claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hoge et al. (WO/2014/113089) as applied to claims 1 and 10, and further in view of Kim et al. ((2011) High Cleavage Efficiency of a 2A Peptide Derived from Porcine Teschovirus-1 in Human Cell Lines, Zebrafish and Mice. PLoS ONE 6(4): e18556. doi:10.1371/journal.pone.0018556).
Hoge & Stadler - 35 USC § 103
Based upon the cancellation of claim 127, the examiner withdraws the rejection of claim 127 is rejected under 35 U.S.C. 103 as being unpatentable over Hoge et al. (WO/2014/113089) as applied to claim 1, and further in view of Stadler et al. (Protein Engineering, Design & Selection vol. 24 no. 9 pp. 751–763, 2011. Published online May 25, 2011 doi:10.1093/protein/gzr019).
Hoge & Strausberg - 35 USC § 103
Based upon the cancellation of claim 56, the examiner withdraws the rejection of claim 56 is rejected under 35 U.S.C. 103 as being unpatentable over Hoge et al. (WO/2014/113089) as applied to claims 1, 51 and 54, and further in view of Strausberg 
Hoge & Allison - 35 USC § 103
Based upon the cancellation of claim 55, the examiner withdraws the rejection of claim 55 is rejected under 35 U.S.C. 103 as being unpatentable over Hoge et al. (WO/2014/113089) as applied to claims 1, 51 and 54, and further in view of Allison et al. (“The nucleotide sequence of the coding region of tobacco etch virus genomic RNA: evidence for the synthesis of a single polyprotein” Virology 154 (1), 9-20 (1986)).

NEW GROUNDS OF REJECTION
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Hoge & Kim 
Claims  1, 3, 5, 7, 10, 12, 15, 51, 54, 103, 109. 128-132, 134-139, 146-150 are rejected under 35 U.S.C. 103 as being unpatentable over Hoge et al. (WO/2014/113089) view of Kim et al. ((2011) High Cleavage Efficiency of a 2A Peptide Derived from Porcine Teschovirus-1 in Human Cell Lines, Zebrafish and Mice. PLoS ONE 6(4): e18556. doi:10.1371/journal.pone.0018556).
  The applicant has amended claim 1 as follows:

    PNG
    media_image2.png
    132
    693
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    437
    939
    media_image3.png
    Greyscale

Hoge et al., Page 23, paragraphs 0081-0082 (emphasis by examiner) describe the features of Figure 1:
[0081] Figure 1 shows a representative signal-sensor primary construct 100 of the present invention. As used herein, the term "primary construct" or "primary mRNA construct" refers to a signal-sensor polynucleotide transcript which encodes one or more polypeptides of interest and which retains sufficient structural and/or chemical features to allow the polypeptide of interest encoded therein to be translated. Signal-sensor primary constructs may be polynucleotides of the invention. When structurally or chemically modified, the signal-sensor primary construct may be referred to as a mmRNA.

Therefore, Hoge et al. suggests an mRNA comprising more than one coding sequences.  Additionally, Hoge et al. (parag. 0098, emphasis by examiner) teach “{i]n another example, more than two signal-sensor polynucleotides may be linked together using a functionalized linker molecule.”  Therefore, Hoge et al. suggests a mRNA molecules encoding at more than two polypeptides combined using a functionalized linker molecule.  Furthermore, Hoge et al. suggest using a cleavable linker to connect two coding sequences.  Additionally, Hoge et al. teach that IRES 
	Hoge et al. teach that the modified nucleotides can be N1-methylpseudouridine and 5-methylcytosine (parag. 00019).  Hence, Hoge et al. suggests an mRNA encoding at least two BH3 domains operably linked with a heterologous linker/protein cleavage site and wherein sad mRNA comprises one or more modified nucleobases.
While the instant specification does not contain a limiting definition of “heterologous linker,”  the amendment to claim 12 has redefined “linker” as “heterologous linker.”  Therefore, for the sake of compact prosecution, the examiner will limit his interpretation of “heterologous linker” to those types of linker explicitly listed in claim 12.

Kim  et al. teach that P2A linker is a good solution for bicistronic expression in mammalian and vertebrate cells.  Furthermore, Kim et al. generated nucleic acid vectors that encoded two open reading frames having a P2A cleavage peptide therebetween. Additionally, Kim et al. suggest the options of T2A, E2A, F2A as substitutes for P2A (Fig. 1B).  Even though, the vectors of Kim are plasmids, a person of ordinary skill in the art would understand the applicability for this technology to be used in mRNA vectors encoding two polypeptides.
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to substitute P2A linker (taught by Kim) for the linkers or IRES of Hoge.  The person of ordinary skill in the art would have been motivated to substitute one known, equivalent element for another to obtain predictable results.   The claimed methods would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  In the instant case, it would have been obvious to both are equivalent at permitting two polypeptides to be expressed by a single mRNA.
Claim 3 recites that the intracellular binding domain can be selected from the group consisting of a Bcl-2 homology (BH3) domain, a TOPK inhibitory peptide, a SALL4 inhibitory peptide, a Ras inhibitory peptide, a p53 inhibitory peptide, a PP2a inhibitory peptide, a STAT3 inhibitory peptide and a YAP inhibitory peptide.  Hoge et al. 
Hoge et al. teach mRNA comprising 5’-UTR and 3’-UTR, 5’ terminal caps, poly-A tails, miRNA binding sites in the 3’UTR  and an IRES (claims 27-29, parag. 0063, 0234, 0315, 0316, 0319, 0322), thereby suggesting the limitations of instant claims 15, 54. 
Hoge et al. teach mRNA comprise microRNA binding sites, including miR122a (parag 00598-00599), thereby suggesting instant claims 15 
Regarding the functional limitations of claims 64, these properties are known to be associated with messenger RNA stability due to 5’-UTR and 3’-UTR, 5’ terminal caps, poly-A tails.
Hoge et al. teach “more than two signal-sensor polynucleotides may be linked together using a functionalized linker molecule” (parag. 0098).
Hoge et al. teach mRNA formulated in lipid nanoparticles (parag. 0394, 0408), thereby suggesting the limitations of instant claim 103 and 109.  Hoge et al. teach that their pharmaceutical compositions include excipient (parag. 00374), thereby suggesting the limitations of claim 109.
Hoge et al. teach the lipid nanoparticle comprises a cationic lipid, DLin-KC2-DMA (parag. 0069), thereby suggesting the limitations of taught in the instant specification.
Hoge et al. teach a method of reducing, eliminating or preventing tumor growth in a subject (claim 42) and a method of reducing and/or ameliorating at least one symptom of cancer (claim 43) including acute myeloid leukemia and chronic myeloid leukemia (claim 44). Hoge et al. teach that their mRNA compositions are suitable for administration to humans (parag. 00373).  Hoge et al. teach  that apoptosis is induced 
The instant specification recites a large number of 5’ UTR and 3’ UTR sequences comprising 90-100% similarity to SEQ ID NOs 327-369.  Hoge et al. seem to teach sequences that meet this criteria.  For example, SEQ ID NO:2 from Hoge et al. is 100% identical to instant SEQ ID NO:328.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make a mRNA  comprising an open reading frame (ORF) encoding at least two intracellular binding domains, wherein the at least two intracellular binding domains are operably linked with a heterologous linker and wherein said mRNA comprises one or more modified nucleobases.  
	The person of ordinary skill in the art would have been motivated to make those modifications because Hoge et al. teach all of these limitations more than a year prior to the filing of the instant application.
Regarding the rationale for combining prior art elements according to known methods to yield predictable results, all of the claimed elements were known in the prior art and one skilled in the art could have combined the element as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Each of the elements (mRNA encoding an intracellular domain without a matrix domain; mRNA having a modified nucleotide; P2A linker) are taught by Hoge or Kim and further they are taught in various combinations and are shown to be used as therapeutic 
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to substitute P2A linker (taught by Kim) for the linkers or IRES of Hoge.  The person of ordinary skill in the art would have been motivated to substitute one known, equivalent element for another to obtain predictable results.   The claimed methods would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  In the instant case, it would have been obvious to both are equivalent at permitting two polypeptides to be expressed by a single mRNA.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Hoge et al. and Kim et al.  because synthesizing mRNA was performed prior to the instant application. 
Therefore the product and method as taught by Hoge et al. in view of Kim et al. would have been prima facie obvious over the product and method of the instant application.

Hoge, Kim & Szymczak
Claims 133, 140 are rejected under 35 U.S.C. 103 as being unpatentable over Hoge et al. (WO/2014/113089) view of Kim et al. ((2011) High Cleavage Efficiency of a 2A Peptide Derived from Porcine Teschovirus-1 in Human Cell Lines, Zebrafish and Mice. PLoS ONE 6(4): e18556. doi:10.1371/journal.pone.0018556) as applied to claims .
Claims 133 and 140 required that a gly-ser linker is used to link the two or more open reading frames of the instant invention.
The teachings of Hoge in view of Kim suggest the limitations of instant claims 1.
However, Hoge in view of Kim do not suggesting using a gly-ser heterologous linker.
Szymczak et al. teach “Technical note: Recent experiments with other 2A-linked constructs have suggested that cleavage efficiency can be influenced by the protein NH2-terminal to the 2A peptide. In some instances, we have found that cleavage efficiency can be improved by placing a Gly-Ser-Gly linker between NH2-terminal protein and the 2A peptide.” (addendum, page 760).
Therefore, it would be obvious to a person of ordinary skill in the art to include a Gly-ser linker between the two open reading frames of a bicistronic mRNA construct due to the explicit teachings of Szymczak showing improved cleavage compared to P2A alone.
The molecular biology required for this nucleic acid engineering had been practiced for many years prior to the instant application.  Accordingly, there is a high likelihood of success in producing such a molecule.
Therefore the product and method as taught by Hoge et al. in view of Kim et al. and further in view of Szymczak would have been prima facie obvious over the product and method of the instant application.

Hoge, Kim & Jiao
Claims 141-145, 147 and 150 are rejected under 35 U.S.C. 103 as being unpatentable over Hoge et al. (WO/2014/113089) view of Kim et al. ((2011) High Cleavage Efficiency of a 2A Peptide Derived from Porcine Teschovirus-1 in Human Cell Lines, Zebrafish and Mice. PLoS ONE 6(4): e18556. doi:10.1371/journal.pone.0018556) as applied to claims 134  and further in view of Jiao et al. (Cancer Cell 25, 166-180, February 10, 2014).
Claims 141-145, 147 and 150 required that the two or more open reading frames of the instant invention are YAP inhibitory domains.
The teachings of Hoge in view of Kim suggest the limitations of instant claims 134.
However, Hoge in view of Kim do not suggesting using two YAP inhibitory domains operably linked between a heterologous linker.
Jiao et al. teach “VGLL4 construct in which the linker between TDU1 and TDU2 was substituted by a polyglycine linker” (Fig.3, page 172).  Jiao et al. teach, “VGLL4’s tandem Tondu domains are not only essential but also sufficient for its inhibitory activity toward YAP” (abstract, page 166; Fig.4, page 273).  Jiao et al. teach “we found that overexpression of VGLL4 in MGC-803 cells (YAP/VGLL4 ratio: 3.6) not only induced apoptosis, but also inhibited cell viability on plate and anchorage-independent cell growth in soft agar (Figures 2A–2C).” (page 169, col.1).  Accordingly, Jiao et al. demonstrated that recombinant proteins encoding two TDU domains from VGLL4 operably linked by a heterologous linker promote apoptosis by inhibiting function of YAP.

It would have been obvious to choose an alternative of arranging YAP inhibitory domains (including two identical domains or three domains)  in an assay that inhibits YAP transcriptional activity.  Such a recombinant protein could be used to guide making a mRNA comprising at least two intracellular domains operably linked by a linker from a finite number of identified, predictable solutions, with a reasonable expectation of success because of “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.   If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and commonsense” (MPEP 2143 “Rationale E. Obvious to Try” section).  The prior art teaches the need in the art to solve the problem of optimally “inhibiting YAP transcription factor” (Jiao, abstract).  Jiao et al. teach, “Our findings that VGLL4 is a natural antagonist of YAP, and its TDU region is sufficient for YAP inhibition, allowed for the development of a peptide-based YAP inhibitor” (page 166, Significance section).  Additionally, Jiao et al. developed a Super-TDU which could disrupt binding at two different interfaces of the TEAD4 molecule (Fig 5A, page 174).  Therefore, Jiao identifies a number of predictable potential solutions for disrupting  Yap-TEAD transcription, including disrupting binding various interfaces where the YAP-TEAD molecules interact.   A person of ordinary skill could envision an 
Therefore, it would be obvious to a person of ordinary skill in the art to produce an mRNA encoding two VGLL4 domains operably linked by a heterologous linker and having at least one modified nucleotide.  To a gene therapist, methods using nucleic acids that encode therapeutic proteins are prima facie obvious, based upon methods that utilize recombinant proteins.
A person of ordinary skill in the art would be motivated to practice this based upon KSR rationale “A”  for combining prior art elements according to known methods to yield predictable results, all of the claimed elements were known in the prior art and one skilled in the art could have combined the element as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  
The molecular biology required for this nucleic acid engineering had been practiced for many years prior to the instant application.  Accordingly, there is a high likelihood of success in producing such a molecule.
Therefore the product and method as taught by Hoge et al. in view of Kim et al. and further in view of Jiao et al. would have been prima facie obvious over the product and method of the instant application.
RESPONSE TO ARGUMENTS
Even though the examiner has withdrawn the previous rejections, the examiner has reused some of the same prior art.  Therefore, the examiner will address certain arguments presented in the Remarks, filed 04 November 2021.
The applicant argues that the linkers of Hoge et al. would not be useful for linking polypeptides encoded by the instant claims (Remarks, page 8, filed 04 Nov 2021).   As the examiner noted in the new grounds of rejection, the instant application does not contain a limiting definition of “heterologous linker.”  The examiner notes that Hoge teaches using IRES motifs in their nucleic acids.  A person of ordinary skill in the art understands that IRES sequences can be inserted between two ORFs to enable translation of two different coding sequences.  Accordingly, the examiner could construe an mRNA have the structure of 5’UTR-ORF1-IRES-ORF2-polyA as having a “linker” between the two open reading frames.  However, the examiner has chosen to interpret the claim amendment reciting “heterologous” in the context of the instant claims, thereby limiting its scope in the context of the claimed invention as being limited to F2A, P2A, T2A, E2A or gly-ser linkers.  The examiner has provided rejections based upon this interpretation.
The applicant argues that the examiner has failed to provide a reason why a skilled artisan would have used the P2A linker of Kim in to link two coding sequences as suggested by Hoge (Remarks page 9).  The examiner relied upon KSR rationale “B” which MPEP 2141 indicates is sufficient to show simple substitution of one known element for another to obtain predictable results.  To elaborate:
Kim  et al. teach that P2A linker is a good solution for bicistronic expression in mammalian and vertebrate cells.  Furthermore, Kim et al. generated nucleic acid vectors 

It would have been obvious to the person of ordinary skill in the art at the time the invention was made to substitute P2A linker (taught by Kim) for the linkers or IRES of Hoge.  The person of ordinary skill in the art would have been motivated to substitute one known, equivalent element for another to obtain predictable results.   The claimed methods would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  In the instant case, it would have been obvious to both are equivalent at permitting two polypeptides to be expressed by a single mRNA.

Therefore, the examiner concludes that the motivation in the rejection is sufficient.  The burden has been shifted to the applicant.
	
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Examiner Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Long whose telephone number is (571)272-9048.  The examiner can normally be reached on Monday-Friday; 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic, can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SCOTT LONG/
Primary Examiner, Art Unit 1633